DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3, 5-6, 10-11, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez (US 9922627 B1)	Regarding claims 1 and 14, Martinez discloses a musical instrument blocking device (10 in Figs. 1-3), and a method for practicing the device, comprising: a body (30) with a downward-facing surface (the underside of retention component 30) and a rear-facing surface (34), wherein said rear-facing surface of the body extends from the downward-facing surface at an angle (Fig. 2); wherein said rear-facing surface is configured to contact a musical instrument (e.g., a bass drum) at a plurality of points of contact (Fig. 4); wherein engagement between the rear-facing surface and the musical instrument transfers kinetic energy from forward motion of the musical  by application of upward force to the body so as to dislodge the downward-facing surface from the floor surface (inherent to the hook and loop fasteners 40 discussed at col. 5, lines 10-16). 
	Regarding claim 2, Martinez discloses: wherein said gripping means includes a plurality of hooks (col. 5, lines 10-16). 
	Regarding claim 3, Martinez discloses: wherein the gripping means includes an adhesive material (col. 5, lines 10-16).  
	Regarding claim 5, Martinez discloses: wherein the gripping means is means for mechanically inducing friction between the downward-facing surface and the floor surface (col. 1, lines 29-40; col. 3, line 62 – col. 4, line 8; col. 5, lines 51-64).
	Regarding claim 6, Martinez discloses: wherein the body includes means for vibration-absorbing of forces from the musical instrument (col. 1, lines 29-40; col. 3, line 62 – col. 4, line 8; col. 5, lines 51-64).
	Regarding claim 10, Martinez discloses: wherein the rear-facing surface is planar (Fig. 2).

	Regarding claim 20, Martinez discloses: wherein the body is a foam (col. 4, lines 9-16).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez.
	Regarding claim 4, Martinez is silent on: wherein the adhesive material resists movement across the floor surface while offering less resistance to upward movement away from the floor surface.
However, the Examiner takes official notice that an adhesive material, such as certain types of rubber or sticky polymers, having properties as recited in instant claim 4 is well known in the art. Since Martinez teaches the general condition of the fastener component (col. 5, lines 10-16) and the particulars of the fastener’s function (col. 2, lines 11-24), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of In re Leshin, 125 USPQ 416.
Regarding claim 15, Martinez is silent on: wherein the gripping means includes suction.  
However, the Examiner takes official notice that a gripping means including suction, such as a suction cups, is well known in the art. Since Martinez teaches the general condition of the gripping means (col. 5, lines 10-16), it would have been obvious to one of ordinary skill in the art to have modified the invention of Martinez with providing a well-known gripping means including suction to arrive the claimed invention. A skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
6.	Claims 7, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Waitzman, III et al. (US 8669452 B2, hereinafter Waitzman).
	Regarding claims 7, 8 and 19, Martinez is silent on: wherein the body includes a protruding surface to enable a user to manually grasp the body and exert an upwards force and thus separate the downward-facing surface of said body and the floor surface; 
Waitzman discloses a drum stop (50 in Figs. 1-2 and 5), wherein the body of the drum stop includes a protruding surface and a concavity (a lip or overlap that extends back towards the back edge 32 reads on “a protruding surface and a concavity” , see col. 4, lines 43-51); wherein the protruding surface is a first protruding surface positioned at a first end of the body, and further including a second protruding surface position at a second end of the body opposite the first end (by inherency, a lip or overlap that extends back towards the back edge 32 must be structured at a first end of the body and a second protruding surface position at a second end of the body opposite the first end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Waitzman’s lip or overlap into the body of Martinez blocking device, in order to provide a "hook" like mechanism to clamp the edge of the bass drum, and thereby reduce the chances for the bass drum to jump over the top of the drum stop 50 (Waitzman, col. 4, lines 43-51). It is obvious that the incorporation of such a "hook" like protruding surface would also enable a user to manually grasp the body of Martinez blocking device and exert an upwards force and thus separate the downward-facing surface of said body and the floor surface. It has been held that a recitation of the intended use of the claimed invention must result in a .
7.	Claims 9, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Ryan (US 3096677 A).
	Regarding claims 9 and 16, is silent on: wherein the rear-facing surface is a first rear-facing surface and the block further includes a second rear-facing surface; wherein the first rear-facing surface and the second rear-facing surface intersect at an angle; wherein the angle is 90 degrees.  
Ryan discloses a musical instrument block device (e.g., 18, 19 in Figs. 1 and 2) comprising: a rear-facing surface (the inner surface of the L-shaped support), wherein the rear-facing surface is a first rear-facing surface (e.g., the inner surface of the left side of the L-shaped support) and a second rear-facing surface (e.g., the inner surface of the right side of the L-shaped support); wherein the first rear-facing surface and the second rear-facing surface intersect at an angle, wherein the angle is 90 degrees (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martinez to provide the blocking device with a L-shaped body as taught by Ryan in order to facilitate the blocking device to support or stabilizer percussion instruments having legs that can rest against the L-shaped supports (Ryan, col. 2, lines 36-44).

Regarding claim 17, Martinez is silent on: wherein the musical instrument is a hi-hat cymbal system. 
    PNG
    media_image1.png
    14
    8
    media_image1.png
    Greyscale
  
Ryan teaches: the musical instrument block device is used to stabilizer a hi-hat cymbal system (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martinez to provide the blocking device to support or stabilizer a hi-hat cymbal system having legs that can rest against the L-shaped supports (Ryan, col. 2, lines 36-44). A skilled person would apply such modification as an intended use of the Martinez/Ryan combination without practicing any inventive skills depending on practical considerations and according to the dictates of the circumstances.
Regarding claim 18, Martinez is silent on: wherein the first rear-facing surface and the second rear-facing surface are V-shaped.  
However, it is deemed that the feature in question relates merely to minor change of the shape of the rear-facing surfaces to which the target instrument abuts. Since the Martinez/Ryan combination teaches the general application of the instrument blocking device, it would have been obvious to one of ordinary skill in the art to have modified the Martinez/Ryan combination to provide the rear-facing surfaces with a V-shaped formation or otherwise angled in relation to each other such that when said planes contact curved or irregular surfaces of musical instruments, engagement is attained at a plurality of points of contact. The skilled person would apply such In re Dailey, 149 USPQ 47, CCPA 1976.
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Benson (US 20060000341 A1) and FLAME (US 3543632 A).
Regarding claim 12, Martinez does not mention explicitly: the musical instrument blocking device in claim 1 further comprising a hole through the body and a chain attached through said hole, and wherein the chain includes means to link the musical instrument blocking device to an object; and wherein such chain is graspable by a user to exert manual upward force on the body to assist in detaching the device from the floor surface.  
Benson discloses a drum retaining device, comprising: a hole through a body of the device and a string attached through said hole with means to link the device to other objects (Fig. 8) wherein such string can also be graspable by a user to exert manual upward force on the body to assist in detaching the device from the floor surface (feature obvious from the structure and configuration shown in Figs. 8-10, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Martinez to incorporate the teaching of Benson to arrive the claimed invention. Doing so would provide an additional mechanism to secure the instrument in a desired location (Benson, col. 1, lines 38-42).
Benson does not mention explicitly: said string is a chain.

It would have been obvious to one of ordinary skill in the art to modify the combination of Martinez and Benson to arrive the claimed invention by substituting FLAME’s chain for Benson’s string. Doing so would obviously make the link between the device and other objects to be flexible but more durable.

Response to Arguments
9.	Applicant's arguments received 11/19/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-8 as set forth above in this Office action.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837